Citation Nr: 0002201	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation of residuals of a 
fracture of the left wrist, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1941 
to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which continued evaluation of the 
veteran's left wrist disability as 10 percent disabling.  The 
evaluation was subsequently increased to 20 percent in a 
September 1996 decision of the hearing examiner.  At his June 
1996 hearing, the veteran raised the issue of a ganglion cyst 
on his left wrist, which he believes is related to the 
fracture.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's residuals of a fractured left wrist are 
productive of no more than moderate incomplete paralysis of 
the ulnar nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fractured left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
4.124a, Diagnostic Codes 5215, 8516 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for a left 
wrist disability should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection in April 1946 for 
limitation of extension of his left wrist resulting from 
fractures sustained during World War II.  Initial evaluation 
was 10 percent, and evaluation remained at that level until 
it was increased in a hearing examiner's decision of 
September 1996 to 20 percent.

The claims file contains a record from the St. Cloud, 
Minnesota VA Medical Center (VAMC) indicating that the 
veteran telephoned requesting a note stating that he can use 
the VA golf driving range for the purpose of strengthening 
his left wrist.  The responsive note from a VA doctor is to 
the effect that the veteran has not been treated for this 
disability since May 1991 and has therefore been discharged 
from the clinic.  If he wished to receive a prescription for 
beneficial exercises he should schedule an appointment for 
evaluation and physical therapy.  The veteran was informed of 
this by telephone, and he indicated that he was not 
interested in setting up an appointment at that time.

The veteran did seek treatment later in May 1995 for 
hypertension and his wrist at the VAMC.  He requested to use 
the golf driving range facility.  X-rays were taken of the 
left wrist, which revealed a deformity of the distal radial 
metaphysis consistent with the history of old fracture.  
There was joint space narrowing and articular surface 
sclerosis at the radiocarpal joint, representing 
osteoarthritis, which may be post-traumatic in nature.  There 
was linear calcification at the distal end of the ulna.  
There was no acute fracture seen.  There are no other 
pertinent VAMC treatment records in the file.

The only recent private clinical treatment record pertaining 
to the veteran's left wrist in the claims file, is a record 
from Central Minnesota Group Health, dated in July 1995.  The 
veteran was noted to have a ganglion over the left wrist, 
which was injected with Aristospan.  The veteran was 
primarily being treated for hypertension.

A VA compensation and pension examination was performed in 
August 1996.  The veteran reported that shortly after his in-
service fracture he had residual discomfort in the left wrist 
and some slight weakness.  Over the years the left hand had 
always been weaker than the right, however he is right-
handed.  He was currently experiencing pain and discomfort in 
the left wrist, particularly since the development of a 
ganglion cyst in the wrist in the previous couple of months.  
He had received a steroid injection from a private medical 
provider and the cyst had resolved.  On physical examination, 
the right wrist was 18 centimeters in circumference and the 
left wrist was 19 centimeters.  There was some deformity of 
the left wrist when compared with the right, including 
greater prominence at the distal ulna and distal radius on 
the left.  He had full range of motion of the left wrist, 
including dorsiflexion, forward flexion, ulnar deviation and 
radial flexion.  He had discomfort with motion and definite 
weakness of the left grip strength compared to the right.  
His grip strength on the left was estimated to be perhaps 
half or even less than half of the right.  The veteran was 
not taking any arthritis medication.

In July 1996, another VA examination was performed.  The 
veteran stated that pressure on the left hand in a 
dorsiflexion position caused pain.  He had difficulty pushing 
himself up off the floor.  On one occasion he attempted to 
change a tire but did not have enough strength.  He felt a 
constant ache in the left wrist.  He had had a ganglion on 
the wrist that swelled with playing golf.  On physical 
examination, both the right and left wrist measured 18 
centimeters in circumference.  Grip strength in pounds was 
270 on the right and 40 on the left.  Range of motion of the 
left wrist was dorsiflexion of 30 degrees, palmar flexion of 
35 degrees, ulnar deviation of 5 degrees and radial deviation 
of 15 degrees, all of these with pain except for radial 
deviation.  However, the veteran stated that the degree of 
pain was minor.  There was no upper extremity atrophy.  
Diagnosis was status post fracture with residual deformity 
and loss of range of motion in all directions and weakness of 
left handgrip strength.  It was further noted that there was 
residual slight dorsal swelling of the left wrist and a 
ganglion of the left dorsal wrist, relationship of which to 
the fracture could not be determined at that time.  X-rays 
showed a subacute fracture of the distal radius that was 
faintly perceptible, with surrounding sclerosis consistent 
with healing.  There was narrowing of the radiocarpal joint 
consistent with degenerative joint disease.  There was an 
ossific density overlying the distal ulnar styloid, probably 
representing an old avulsion fragment.

A VA neurological examination was performed in September 
1998.  The veteran stated he had worked for his father after 
service in a meat packing business, followed by a 40-year 
tenure of working at the U.S. Postal Service.  He noted 
diminished strength in his left hand for the past four to 
five years.  He had no numbness or tingling in the hands or 
fingers.  The wrist was definitely deformed and slightly 
larger than the right.  On neurological examination, cranial 
nerve testing was intact.  In the left upper extremity there 
was marked weakness of the left triceps muscle and atrophy of 
the left triceps muscle.  Reflex of the triceps muscle was 
normal.  In the left forearm supination was less than normal, 
and was held in a position of 10 degrees.  There was a small 
ganglion cyst on the left that had not recurred since 
injection.  There were no peripheral nerve findings.  

Grip strength was 180 on the right and 20 on the left.  Range 
of motion was dorsiflexion of 30 degrees, palmar flexion of 
35 degrees, ulnar deviation of 5 degrees and radial deviation 
of 15 degrees.  The pain was minor.  There was definite 
atrophy of the left triceps muscle, without any pain.  X-rays 
showed little change since the July 1996 x-rays.

The veteran also had an orthopedic examination in September 
1998.  The veteran stated he could not move heavy things or 
do push-ups due to his wrist.  The veteran did not refer to 
loss of coordination or fatigability of the wrist.  He did 
say he had pain in the left wrist which was there all the 
time, but he was sometimes less aware of it.  The pain varied 
from mild to severe.  It was aggravated by lifting and 
alleviated by rest.  He also said he had no strength in his 
left wrist, and had difficulty playing golf, and could not 
change a tire.  He also could not shovel snow.  He stated 
that the dorsal nodule on the left wrist becomes large at 
times and if it is bumped it is painful.

On examination, the veteran had grip strength of 150 in the 
right and 20 in the left.  Circumference of the right wrist 
was 18 centimeters and of the left wrist was 20 centimeters.  
Dorsiflexion was 50 degrees, palmar flexion was 40 degrees, 
ulnar deviation was 15 degrees and radial deviation was 10 
degrees.  The veteran complained of mild pain on full 
dorsiflexion and full ulnar deviation.  There was slight 
diffuse swelling of the left wrist.  Other than as specified, 
there was no upper extremity redness, swelling tenderness, 
deformity or atrophy.  As the examiner had reviewed the 
service medical records, his diagnosis included reference to 
the two different fractures sustained by the veteran in 
service.  The first, in September 1945, was a comminuted 
fracture of the distal left radius.  The second, incurred in 
November 1945, was a Colles' fracture of the distal left 
radius.  It was also noted that the veteran had a small 
dorsal nodule on the left wrist consistent in appearance with 
a ganglion cyst, which was not definitely proven to be 
related to the service-connected injuries of the left wrist.

The final piece of relevant evidence in the claims file is 
the transcript of the veteran's June 1996 personal hearing at 
the RO, at which both the veteran and his wife testified.  In 
describing his current symptoms, the veteran focused on his 
loss of strength and limitation on his ability to do things 
such as change a tire, move furniture or play pool.  He 
stated that he was now always conscious of the wrist because 
there was constant aching pain.  He also experienced swelling 
after activities such as playing golf.  He stated that he had 
pain if he placed his weight on the wrist, such as crawling 
on the ground after his granddaughter.  The veteran stated he 
had been told by a VA doctor to engage in activities to 
exercise his wrist so that it would not stiffen.  He 
regularly swam for exercise.  The veteran also stated that he 
had received an elastic wrist splint from Group Health.  The 
veteran stated that prior to retirement twelve years ago, he 
worked as a mail carrier and had no problems.  He had had 
more strength at that time.  The veteran's wife testified 
that the veteran's left wrist was slowly getting weaker.

38 C.F.R. § 4.71a, Diagnostic Code 5215 provides for a 10 
percent evaluation for limitation of motion of the wrist 
where dorsiflexion is less than 15 degrees or palmar flexion 
is limited in line with the forearm.  The veteran's 
disability of the left wrist does not cause compensable 
limitation of motion, and therefore criteria for evaluating 
limitation of motion of the wrist set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 do not adequately assess the 
level of disability.  Thus, the Board finds that the 
veteran's left wrist disability is appropriately evaluated by 
analogy to paralysis of the ulnar nerve.  See 38 C.F.R. 
§ 4.20.  Paralysis of the ulnar nerve of the minor hand is 
assigned a 20 percent evaluation for incomplete moderate 
paralysis and a 30 percent evaluation for incomplete severe 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The Board finds that the veteran's left wrist disability 
involves moderate symptomatology and is appropriately 
evaluated as 20 percent disabling.  There is evidence that 
the veteran has greatly reduced grip strength in the left 
wrist, that he experiences swelling in the left wrist and 
constant, but relatively minor, pain.  Although there is some 
limitation of function, such as an inability to change tires 
or crawl on the ground, the veteran is still able to engage 
in a variety of physical activities, including golf and 
swimming.  He did not describe limitation of function that 
causes serious impairment of daily activities, nor does he 
experience severe pain.  There is some discrepancy in the 
medical evidence as to whether the veteran has muscle atrophy 
of the left upper extremity, however the key findings 
pertaining to grip strength, pain, and functionality are 
consistent, and present a disability picture involving 
moderate symptomatology.


ORDER

The claim for an increased evaluation for residuals of a 
fracture of the left wrist, currently evaluated as 20 percent 
disabling, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

